JOHNSON, Acting Chief Judge.
Appellant seeks reversal of his conviction, entered pursuant to a guilty plea, of breaking and entering with intent to commit a misdemeanor and sentence imposed thereon.
Upon a review of the transcript of the proceedings surrounding the plea of guilty, which occurred in open court with counsel present, we find that the trial court properly inquired into the voluntariness of the plea and made a determination as to the factual basis for the plea. The transcript amply demonstrating a factual basis for the voluntary plea of guilty, the appellant’s reliance upon the case of Lyles v. State, 299 So.2d 146 (Fla.App. 1st, 1974) is entirely misplaced.
Accordingly, the judgment and sentence appealed herein is affirmed.
BOYER and MILLS, JJ., concur.